The opinion herein filed November 8, 1940, was recalled because the application for oral argument *Page 417 
was overlooked. The cause has been orally argued by counsel for both parties before the Court en banc. Upon a full consideration of the record and the briefs and arguments, the Court is of opinion that there is no material error in the final decree and it is ordered and adjudged that the final decree appealed from is hereby again affirmed.
Affirmed.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD and CHAPMAN, J. J., concur.
Justices THOMAS and ADAMS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.